Case 7:20-cr-00695-NSR Document 61

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

~against-

HI®AM FELIZ

Defendant(s).

 

Defendant HIRAM FEL|2

Filed 04/09/21 Page 1of1

CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE

ge eis €N5@)
-cR-  ( )()

hereby voluntarily consents to

participate in the following proceeding via _—videoconferencing or_c—teleconferencing:

Initial Appearance Before a Judicial Officer

—

Indictment Form)

Bail/Detention Hearing

Kee TW

   

 

Defendant's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

HIRAM FELL

DOSE H

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of

Conference Before a Judicial Officer ©N %-T-%!

Tey OF G4HILTY CLEA

Cypes au

Defendant’s Counsel’s Signature

A. VITA

 

 

Print Defendant’s Name

Print Counsel’s Name

This proceeding was conducted by reliable video or he conferencing technology.

y/¢/a)

Date

He/U.S. Magistrate Judge

 

 

 
